          Case 2:20-cv-00760-DWL Document 26 Filed 09/03/21 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    JeanMarie Magnotti,                                 No. CV-20-00760-PHX-DWL
10                    Plaintiff,                          ORDER
11    v.
12    Commissioner         of      Social    Security
      Administration,
13
                      Defendant.
14
15            At issue is the Commissioner of Social Security Administration’s denial of
16   Plaintiff’s application for disability insurance benefits by the Social Security
17   Administration (“SSA”) under the Social Security Act. Plaintiff filed a complaint (Doc. 1)
18   with this Court seeking judicial review of that denial, and the Court now addresses
19   Plaintiff’s Opening Brief (Doc. 21, “Pl. Br.”), Defendant SSA Commissioner’s Response
20   Brief (Doc. 22, “Def. Br.”), and Plaintiff’s Reply Brief (Doc. 25, “Reply”). The Court has
21   reviewed the briefs and Administrative Record (Doc. 18, “R.”) and now affirms the
22   Administrative Law Judge’s (“ALJ”) decision (R. at 13-21) as upheld by the Appeals
23   Council (id. at 1-3).
24   I.       Background
25            Plaintiff filed an application for disability insurance benefits on April 14, 2016, for
26   a period of disability beginning on July 1, 2015. (R. at 144-45.) Her claim was denied
27   initially on August 2, 2016, and upon reconsideration on November 18, 2016. (Id. at 53,
28   79.) Plaintiff appeared before the ALJ for a hearing regarding her claim on August 30,
       Case 2:20-cv-00760-DWL Document 26 Filed 09/03/21 Page 2 of 9



 1   2018, which the ALJ denied on January 14, 2019. (Id. at 10, 26.) On January 21, 2020,
 2   the Appeals Council denied Plaintiff’s request for review and adopted the ALJ’s decision
 3   as the agency’s final decision. (Id. at 1-6.)
 4          The Court has reviewed the medical evidence and will discuss the pertinent
 5   evidence in addressing the issues raised by the parties. Upon considering the medical
 6   evidence and opinions, the ALJ evaluated Plaintiff’s disability based on the following
 7   severe impairments: degenerative disc disease, diabetes mellitus, hypertension,
 8   fibromyalgia, and obesity. (Id. at 15.)
 9          Ultimately, the ALJ evaluated the medical evidence and testimony and concluded
10   that Plaintiff was not disabled from July 1, 2015 through the date of the decision. (Id. at
11   21.) The ALJ found that Plaintiff did “not have an impairment or combination of
12   impairments that met or medically equal[ed] the severity of one of the listed impairments
13   in 20 CFR Part 404, Subpart P, Appendix 1.” (Id. at 16-17.) Next, the ALJ calculated
14   Plaintiff’s residual functional capacity (“RFC”), finding Plaintiff had the RFC “to perform
15   sedentary work . . . except she could occasionally climb ramps and stairs but never climb
16   ladders, ropes, or scaffolds,” “to occasionally kneel, stoop, crouch, and crawl,” and to
17   “frequently balance,” but she should “avoid concentrated exposure to extreme cold and
18   vibration” and “should not be exposed to hazards such as hazardous machinery and
19   unprotected heights.” (Id. at 17-18.) The ALJ found that Plaintiff was capable of
20   performing past relevant work as an “office manager,” which did “not require the
21   performance of work-related activities precluded by [her RFC].” (Id. at 20-21.)
22   II.    Legal Standard
23          In determining whether to reverse an ALJ’s decision, the district court reviews only
24   those issues raised by the party challenging the decision. Lewis v. Apfel, 236 F.3d 503, 517
25   n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability determination
26   only if it is not supported by substantial evidence or is based on legal error. Orn v. Astrue,
27   495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is relevant evidence that a
28   reasonable person might accept as adequate to support a conclusion considering the record


                                                     -2-
       Case 2:20-cv-00760-DWL Document 26 Filed 09/03/21 Page 3 of 9



 1   as a whole. Id. To determine whether substantial evidence supports a decision, the Court
 2   must consider the record as a whole and may not affirm simply by isolating a “specific
 3   quantum of supporting evidence.” Id. Generally, “[w]here the evidence is susceptible to
 4   more than one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s
 5   conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002)
 6   (citations omitted).
 7          To determine whether a claimant is disabled for purposes of the Act, the ALJ
 8   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
 9   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett
10   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
11   the claimant is presently engaging in substantial gainful activity.            20 C.F.R. §
12   404.1520(a)(4)(i). At step two, the ALJ determines whether the claimant has a “severe”
13   medically determinable physical or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). At
14   step three, the ALJ considers whether the claimant’s impairment or combination of
15   impairments meets or medically equals an impairment listed in Appendix 1 to Subpart P
16   of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so, the claimant is automatically
17   found to be disabled. Id. At step four, the ALJ assesses the claimant’s RFC and determines
18   whether the claimant is still capable of performing past relevant work. 20 C.F.R. §
19   404.1520(a)(4)(iv).    If not, the ALJ proceeds to the fifth and final step, where she
20   determines whether the claimant can perform any other work in the national economy
21   based on the claimant’s RFC, age, education, and work experience.               20 C.F.R. §
22   404.1520(a)(4)(v). If not, the claimant is disabled. Id.
23   III.   Analysis
24          Plaintiff raises two arguments for the Court’s consideration. First, Plaintiff argues
25   the ALJ erred at step four by classifying her past relevant work as an “office manager.”
26   (Pl. Br. at 10-16.) Second, Plaintiff argues the ALJ erred by discounting her symptom
27   testimony. (Id. at 16-25.) For the following reasons, the ALJ’s decision is affirmed.
28          …


                                                 -3-
      Case 2:20-cv-00760-DWL Document 26 Filed 09/03/21 Page 4 of 9



 1          A.     Plaintiff Forfeited Any Challenge To ALJ’s Classification Of Her Past
 2                 Relevant Work As That Of An “Office Manager”
 3          Plaintiff argues the ALJ erred at step four by classifying her past relevant work as
 4   an “office manager.” (Pl. Br. at 10-16.) The Commissioner responds that Plaintiff forfeited
 5   this argument by failing to object to the ALJ’s classification decision at any point during
 6   the administrative proceedings. (Doc. 22 at 14-16.) The Commissioner argues that, during
 7   the hearing before the ALJ, Plaintiff’s counsel did not object to the vocational expert’s
 8   (“VE”) testimony or his classification of Plaintiff’s past relevant work as “office manager.”
 9   (Id.) The Commissioner also notes that Plaintiff specifically characterized two of her past
10   jobs as that of an “office manager” during her testimony. (Id. at 17-18, citing R. at 33, 35.)
11   In reply, Plaintiff does not dispute that she used the phrase “office manager” when
12   describing her past jobs and does not dispute that she failed to raise any objections
13   concerning this issue during the administrative process. (Doc. 25 at 8-10.) Nevertheless,
14   Plaintiff argues the ALJ had an affirmative duty to “question a VE as to whether his or her
15   testimony is consistent with the DOT [Dictionary of Occupational Titles],” so her failure
16   to raise the issue did not cause her to forfeit her ability to challenge it here. (Id.)
17          The Court agrees with the Commissioner that Plaintiff forfeited her ability to
18   challenge the ALJ’s classification of her past relevant work. “[W]hen claimants are
19   represented by counsel, they must raise all issues and evidence at their administrative
20   hearings in order to preserve them on appeal.” Meanel v. Apfel, 172 F.3d 1111, 1115 (9th
21   Cir. 1999). Plaintiff did not object to any of the VE’s testimony. (R. at 48-51.) Nor did
22   Plaintiff raise the issue before the Appeals Council. (Id. at 233-34.) Many courts have
23   held that a failure to challenge a VE’s characterization of past relevant work during the
24   administrative process precludes a plaintiff from challenging that characterization on
25   appeal. See, e.g., Hurtado v. Berryhill, 749 F. App’x 663, 663 (9th Cir. 2019); Kyle R. v.
26   Saul, 2021 WL 1374487, *3 (C.D. Cal. 2021); Francis v. Saul, 2020 WL 5073935, *4
27   (E.D. Cal. 2020); Razmik Z. v. Saul, 2020 WL 3440563, *3 (C.D. Cal. 2020); Pence v.
28   Comm’r of Soc. Sec. Admin., 2019 WL 4648397, *4 (D. Ariz. 2019); Thornbrugh v.


                                                   -4-
      Case 2:20-cv-00760-DWL Document 26 Filed 09/03/21 Page 5 of 9



 1   Berryhill, 2018 WL 1509162, *6 (D. Or. 2018); Steele v. Comm’r of Soc. Sec., 2016 WL
 2   5661746, *14 (E.D. Cal. 2016). But see Irma M. v. Saul, 2019 WL 3531985, *2 (C.D. Cal.
 3   2019) (declining to find waiver).
 4          The ALJ’s affirmative duty under SSR 00-4p does not compel a different result.
 5   Plaintiff is correct that “counsel’s failure [to reconcile inconsistencies between VE
 6   testimony and the DOT] does not relieve the ALJ of [her] express duty to reconcile
 7   apparent conflicts through questioning.” Lamear v. Berryhill, 865 F.3d 1201, 1206 (9th
 8   Cir. 2017). Nevertheless, the Ninth Circuit and other courts finding a lack of waiver due
 9   to the ALJ’s affirmative duty have generally done so at step five, where the burden is on
10   the Commissioner, as opposed to step four, where the burden is still on the claimant. See,
11   e.g., Guerrero v. Berryhill, 2017 WL 4174257, *2 (S.D. Cal. 2017) (“[T]he review in
12   Lamear centered on the ALJ’s determination at step five of the sequential evaluation
13   process, at which point the burden shifts to the government. By contrast, Plaintiff here
14   objects to the finding at step four, where the burden still lay with Plaintiff to prove she was
15   disabled and unable to return to past relevant work. Plaintiff presents no argument or
16   authority that the Lamear holding applies to a step four analysis and, in fact, all of the
17   authority cited in Lamear addresses review of step five determinations.”) (citations
18   omitted). See also Lamear, 865 F.3d at 1204 (noting that the “only step at issue on appeal”
19   was step five). Plaintiff has only challenged the ALJ’s step four findings and, in any event,
20   Plaintiff did not challenge any purported conflict between the VE’s testimony and the DOT
21   in her opening brief before this Court—Plaintiff challenged the ALJ’s conclusion as
22   inconsistent with her own testimony. Thacker v. Comm’r of Soc. Sec., 2012 WL 1978701,
23   *11 (E.D. Cal. 2012) (noting that, as a “general rule, issues raised for the first time in a
24   reply brief are waived” and collecting cases). See also Nicoleta S. v. Saul, 2021 WL
25   663122, *8 (C.D. Cal. 2021) (same); Sayavong v. Astrue, 2012 WL 169767, *9 (E.D. Cal.
26   2012) (same).
27          …
28          …


                                                  -5-
      Case 2:20-cv-00760-DWL Document 26 Filed 09/03/21 Page 6 of 9



 1          B.     The ALJ Did Not Err When Discounting Plaintiff’s Symptom Testimony
 2                 1.     Legal Standard
 3          An ALJ performs a two-step analysis when evaluating a claimant’s testimony
 4   regarding pain and symptoms. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014).
 5   First, the ALJ evaluates whether the claimant has presented objective medical evidence of
 6   an impairment “which could reasonably be expected to produce the pain or symptoms
 7   alleged.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir. 2007) (quoting Bunnell
 8   v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc) (internal quotation marks omitted)).
 9   Second, if so, “the ALJ can reject the claimant’s testimony about the severity of her
10   symptoms only by offering specific, clear and convincing reasons for doing so.” Garrison,
11   759 F.3d at 1014–15 (citing Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996)). This
12   is the most demanding standard in Social Security cases. Id. at 1015. “In evaluating the
13   credibility of pain testimony after a claimant produces objective medical evidence of an
14   underlying impairment, an ALJ may not reject a claimant’s subjective complaints based
15   solely on a lack of medical evidence to fully corroborate the alleged severity of pain.”
16   Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005). “A finding that a claimant’s
17   testimony is not credible must be sufficiently specific to allow a reviewing court to
18   conclude the adjudicator rejected the claimant’s testimony on permissible grounds and did
19   not arbitrarily discredit a claimant’s testimony regarding pain.” Brown-Hunter v. Colvin,
20   806 F.3d 487, 493 (9th Cir. 2015) (internal quotation marks omitted). “General findings
21   are insufficient; rather, the ALJ must identify what testimony is not credible and what
22   evidence undermines the claimant’s complaints.” Id. (internal quotation marks omitted).
23                 2.     Underlying Facts
24          Plaintiff testified that she suffers from constant lower back pain and problems with
25   her balance because her feet are numb. (R. at 43-44.) Plaintiff also testified that she could
26   sit, but her pain is exacerbated by sitting down and standing up from sitting, and she could
27   stand only for about 20 minutes at a time and could only walk for 20-25 minutes. (Id. at
28   44-45.) Plaintiff used a cane at the hearing but testified that she was only recommended,


                                                 -6-
      Case 2:20-cv-00760-DWL Document 26 Filed 09/03/21 Page 7 of 9



 1   not prescribed, the cane by her doctor and that she didn’t have to use the cane at all times.
 2   (Id. at 43-44.) Plaintiff also testified that most of the medicine she took wasn’t “really
 3   taking the pain away.” (Id. at 41.)
 4          The ALJ discounted Plaintiff’s symptom testimony for four reasons. First, the ALJ
 5   found that Plaintiff reported some improvement with treatment. (Id. at 19.) Second, the
 6   ALJ found that there were inconsistencies between Plaintiff’s activities of daily living
 7   (“ADLs”) and her claimed limitations. (Id.) Third, the ALJ found that Plaintiff’s testimony
 8   was inconsistent with the objective medical evidence. (Id. at 19-20.) Fourth, the ALJ
 9   found that Plaintiff’s testimony was inconsistent with the assessments of her treating
10   physicians, who characterized her “diabetes and hypertension as stable and controlled on
11   multiple occasions,” and with the statements she made to her treating physicians during the
12   course of her treatment (i.e., Plaintiff “did not report back or neck pain during multiple
13   routine treatment appointments”). (Id. at 20.)
14                 3.     Discussion
15          Plaintiff has not established that the ALJ committed error when rejecting her
16   symptom testimony. As an initial matter, it was permissible for the ALJ to rely on
17   inconsistency with the objective medical evidence as one (albeit not the sole) basis for
18   discounting such testimony. Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001)
19   (“While subjective pain testimony cannot be rejected on the sole ground that it is not fully
20   corroborated by objective medical evidence, the medical evidence is still a relevant factor
21   in determining the severity of the claimant’s pain and its disabling effects.”). The ALJ
22   identified many objective findings in the record that can be rationally interpreted as
23   undermining Plaintiff’s allegations. For example, the ALJ identified “normal physical and
24   mental status examinations, which . . . noted normal strength, gait, and range of motion,
25   and no neurological or psychiatric abnormalities.” (R. at 20.) There is substantial evidence
26   in the record supporting the ALJ’s conclusion that Plaintiff’s examinations resulted in such
27   normal findings. (See, e.g., id. at 378-79, 384-85, 447, 535, 558, 560, 570, 589-91, 594,
28   596, 613-14, 661, 663, 665, 667, 674, 676, 737, 805, 809.)


                                                 -7-
      Case 2:20-cv-00760-DWL Document 26 Filed 09/03/21 Page 8 of 9



 1          More important, it was permissible for the ALJ to discount Plaintiff’s symptom
 2   testimony due to its inconsistency with Plaintiff’s description of her symptoms to her
 3   treatment providers—this is a specific, clear and convincing reason for rejecting a Social
 4   Security claimant’s symptom testimony. See, e.g., Bedson v. Comm’r of Soc. Sec. Admin.,
 5   2019 WL 1198830, *6 (D. Ariz. 2019) (“The Court concludes this was a specific, clear and
 6   convincing reason for rejecting Bedson’s symptom testimony on this topic. Although
 7   Bedson testified at the hearing that her extreme sensitivity to sound was a long-running,
 8   disabling condition that was the reason she hadn’t been able to hold a steady job over the
 9   last 15 years, Bedson didn’t make any mention of this condition or its symptoms when
10   being examined by a psychological examiner in 2014. It was permissible for the ALJ to
11   reject Bedson’s testimony on this basis.”) (citation omitted); Dunn v. Astrue, 2009 WL
12   1844347, *7-8 (C.D. Cal. 2009) (affirming ALJ’s rejection of claimant’s symptom
13   testimony, where claimant testified at the hearing she “cried daily” yet “never told [her
14   doctor] she cried daily”). Additionally, substantial evidence supports the ALJ’s finding of
15   inconsistency on this topic—the medical records cited by the ALJ include multiple
16   instances in which Plaintiff denied experiencing any back or neck pain. (See, e.g., R. at
17   355 [May 2016 appointment: “[N]o neck stiffness or pain,” “Back pain denies”]; id. at 357
18   [April 2016 appointment, same]; id. at 591 [January 2017 appointment: “Musculoskeletal:
19   Normal range of motion, Normal strength, No tenderness, No swelling, Normal gait.”]; id.
20   at 624, 630-32, 641, 645, 653, 657, 662, 666, 671, 675, 682, 690 [“Negative Back pain”];
21   id. at 766-67 [December 2017 appointment: “Neck Pain denies,” “Back pain denies”].)
22          Although Plaintiff identifies various reasons why a different factfinder might have
23   been able to reconcile these statements with her symptom testimony, the ALJ’s finding of
24   inconsistency was rational and, “[w]here the evidence is susceptible to more than one
25   rational interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion
26   must be upheld.” Thomas, 278 F.3d at 954. Given these conclusions, it is unnecessary to
27   resolve whether the ALJ’s additional proffered reasons for discounting Plaintiff’s symptom
28   testimony (i.e., improvement from treatment and inconsistency with ADLs) were also


                                                -8-
      Case 2:20-cv-00760-DWL Document 26 Filed 09/03/21 Page 9 of 9



 1   supported by substantial evidence. Even if the ALJ’s other reasons were error, substantial
 2   evidence supports the ALJ’s ultimate conclusion. Carmickle v. Comm’r, Soc. Sec. Admin.,
 3   533 F.3d 1155, 1162 (9th Cir. 2008) (“So long as there remains substantial evidence
 4   supporting the ALJ’s conclusions on . . . credibility and the error does not negate the
 5   validity of the ALJ’s ultimate [credibility] conclusion, such is deemed harmless and does
 6   not warrant reversal.”) (alterations in original) (internal quotation marks omitted);
 7   Pederzolli v. Comm’r of Soc. Sec. Admin., 2019 WL 1227216, *8 n.3 (D. Ariz. 2019)
 8   (“Because the reasons discussed above are sufficient to uphold the ALJ’s rejection of
 9   Pederzolli’s symptom testimony, the Court need not address whether some of the additional
10   reasons identified by the ALJ were also specific, clear and convincing.”); Williams v.
11   Comm’r, Soc. Sec. Admin., 2018 WL 1709505, *3 (D. Or. 2018) (“Because the ALJ is only
12   required to provide a single valid reason for rejecting a claimant’s pain complaints, any
13   one of the ALJ’s reasons would be sufficient to affirm the overall credibility
14   determination.”); Davis v. Astrue, 2012 WL 4903404, *7 n.5 (W.D. Wash. 2012) (“While
15   in this case only one of the ALJ’s two stated reasons for discounting Plaintiff’s credibility
16   has been found to be proper . . . , that remaining reason . . . finds ample support in the
17   record, and therefore is sufficient to uphold the ALJ’s credibility determination.”).
18          IT IS THEREFORE ORDERED affirming the decision of the Administrative
19   Law Judge (R. at 13-21).
20          IT IS FURTHER ORDERED directing the Clerk to enter judgment accordingly
21   and close this case.
22          Dated this 2nd day of September, 2021.
23
24
25
26
27
28


                                                 -9-
